DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed on 08/26/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
Prior art of record does not teach “masking the existence of die-to-die interconnects” because of the transmission delay associated with the interface between die 102 and die 104 (Remarks, page 6-9).
In response to the argument ‘1’, the Examiner respectfully disagrees.  The limitation in claim 1 appeared to be unclear after considering the arguments. Apparently, even if the components (CPUs, bridges…) in claim 1 are on the same die or two different dies, transferring between the first die and the second die would cause a transmission delay. It is unclear how the first and second bridge can be configured so that a function of the second die appears as though it is implemented on the first die to a master on the first die. Because it exists in either of two scenarios, the transmission delay between die 302 and die 304 in Su’s reference does not rule out “mask existence of the die-to-die interconnects, so that a function of the second die appears as though it is implemented on the first die to a master on the first die”. 
According to Examiner, if all processing modules (313, 314, 323, 324) are on the same die, interconnects comprise a plurality of interconnects because one interconnect is needed for each of two processing modules. Because of using the first bridge (MUX 316) on the first die and the second bridge (DEMUX 326) on the second die, the plurality of interconnects can be replaced (or hidden) into one die-to-die interconnects between two dies. Thus, the first bridge and the second bridge are configured to mask (to hide) the existence of the die-to-die interconnects, so that a function of the second die appears as though it is implemented on the first die to a master on the first die.
For these reasons, the rejections are sustained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20060239452) in view of Yun (US 20120102250).
As to claim 1, Su discloses a system (fig. 1), comprising:
a first die (die 102) with a central processing unit (CPU) (processing module 112) and a first bridge (MUX 114);
a second die (die 104) with a second bridge (DEMUX 204); and
die-to-die interconnects (interfaces 116, 126) electrically coupled to the first bridge and the second bridge (MUX 114 and DEMUX 124), wherein the die-to-die interconnects comprise fewer signal lines than a first bus in the first die and a second bus in the second die (par. 26. Note: Input signal lines A and B are multiplexed into output signal line C), 
	wherein the first bridge and the second bridge are configured to mask existence of the die-to-die interconnects, so that a function of the second die appears as though it is implemented on the first die to a master on the first die (par. 26-27. Note: Because of using the first bridge (MUX 316) on the first die and the second bridge (DEMUX 326) on the second die, a plurality of interconnects can be replaced (or hidden) into one die-to-die interconnects between two dies), and 
wherein the first bridge and the second bridge are configured to sequentially use at least subsets of the die-to-die interconnects for command transport followed by selective data transport.
Su does not disclose wherein the second die excludes a second CPU or that has a third CPU unrelated to the first bridge and the second bridge and wherein the first bridge and the second bridge are configured to sequentially use at least subsets of the die-to-die interconnects for command transport followed by selective data transport. In the same field of art (bus controlling), Yun discloses a bus system includes a master transferring write data internally via a first write data channel and an address internally via a first address channel (abstract). In one embodiment, Yun discloses a first master block with a CPU (par. 37) and a second slave block (par. 42) excludes a second CPU (fig. 1-2) and wherein a first bridge and a second bridge (bridges 120 and 220) are configured to sequentially use at least subsets of the die-to-die interconnects for command transport (par 50 “request signal”) followed by selective data transport (par. 52 “transfer a write address and write data”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su and Yun, by configuring the second die excluding the second CPU or that has a third CPU unrelated to the first bridge and the second bridge. The motivation is to improve the performance of the system (Background, par. 7).
As to claim 3, Su/Yun discloses the system in claim 1, wherein the command transport maintains the same clock cycle as if the system was implemented on a single die without the first bridge or the second bridge (Su, par. 27 “same frequency”).
As to claims 19, 20, all the same elements of claim 1 are listed, but in a method form and a device form rather than a system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 19-20.

Claims 2, 9, 11-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Yun and further in view of Azimi (US 6859399).
As to claim 2, Su/Yun discloses the system of claim 1, but does not disclose wherein the command transport is communicated in a single clock cycle. In the same field of art (data transferring), Azimi discloses a memory architecture for a disk drive system in which SRAM and DRAM functions are provided on separate integrated circuits, and an interface protocol for transmitting information between these two memory components are provided to improve performance of the system, as well as reduce pin count and cost (abstract). In one embodiment, Azimi discloses a command transport is communicated in a single clock cycle (fig. 5 “COMMAND”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Azimi, by comprising the command transport to communicate in a single clock cycle. The motivation is to reduce the cost and complexity of the system (abstract).
As to claim 9, Su/Yun discloses the system of claim 1, but does not disclose wherein the data transport is communicated in a single clock cycle or is serialized over a number of clock cycles. In the same field of art (data transferring), Azimi discloses a memory architecture for a disk drive system in which SRAM and DRAM functions are provided on separate integrated circuits, and an interface protocol for transmitting information between these two memory components are provided to improve performance of the system, as well as reduce pin count and cost (abstract). In one embodiment, Azimi discloses data transport is communicated in a single clock cycle or is serialized over a number of clock cycles (fig. 6 DATA1… DATA3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Azimi, by comprising the command transport to communicate in a single clock cycle. The motivation is to reduce the cost and complexity of the system (abstract).
As to claim 11, Su/Yun discloses the system of claim 1, but does not disclose wherein the die-to-die interconnects are configured to provide a phase indication from the first die to the second die as to whether a following phase is a command phase or a data phase. In the same field of art (data transferring), Azimi discloses a memory architecture for a disk drive system in which SRAM and DRAM functions are provided on separate integrated circuits, and an interface protocol for transmitting information between these two memory components are provided to improve performance of the system, as well as reduce pin count and cost (abstract). In one embodiment, Azimi discloses a phase indication to indicate whether a following phase is a command phase or a data phase.  (fig. 5-7 D/CMD signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Azimi, by configuring the die-to-die interconnects to provide a phase indication from the first die to the second die as to whether a following phase is a command phase or a data phase. The motivation is to reduce the cost and complexity of the system (abstract).
As to claim 12,  Su/Yun/Azimi discloses the system of claim 11, wherein the phase indication is used to provide more than one data transfer for a single command transfer (Azimi, fig. 6-7 “DATA1, DATA2…).
As to claim 13,  Su/Yun/Azimi discloses the system of claim 11, wherein a bus address on the second die is updated for each data phase according to an instruction provided during a previous command phase (Azimi, fig. 6-7 “ADDRESS”).
As to claim 15, Su/Yun/Azimi discloses the system of claim 11, wherein the first bridge is configured to perform multiple data phases in response to detection of sequential access addresses, inferred sequential access addresses or a presence of a same address on the first bus (Azimi, fig. 6-7).
As to claim 16,  Su/Yun/Azimi discloses the system of claim 11, wherein the first bridge is configured to perform multiple data phases in response to a direct memory access (DMA) controller indication or an inferred DMA controller indication (Azimi, col 4 ln 15-25).
As to claim 17, Su/Yun/Azimi discloses the system of claim 11, wherein the die-to-die interconnects are configured to implement transactions unrelated to the first bus or the second bus (Su, par. 26-27, F2 is different from F1).
As to claim 18,  Su/Yun/Azimi discloses the system of claim 11, wherein unrelated commands are indicated by coding during a command phase (Azimi, col 5 lns 1-11, “RESET command”).
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Yun and further in view of Matlock (US 20140136738).
As to claim 4, Su/Yun discloses the system of claim 1, but does not disclose wherein the command transport is serialized over a number of clock cycles while being transparent to the first die. In the same field of art (data transferring), Matlock discloses legacy bus operations, such as x86 I/O instructions having an address space separate from memory address space, are supported in a system in which I/O devices are coupled to a microcontroller connected via an SPI bus or other bit-serial bus (abstract). In one embodiment, Matlock discloses a command transport is serialized over a number of clock cycles (fig. 3 “COMMAND” and command phase) while being transparent to a die (par. 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Matlock, by comprising the command transport serialized over a number of clock cycles while being transparent to the first die. The motivation is to improve the performance of the system (par. 7).
As to claim 5, Su/Yun discloses the system of claim 1, but does not disclose wherein the command transport is serialized over a number of clock cycles while being transparent to a software model on the first die. In the same field of art (data transferring), Matlock discloses legacy bus operations, such as x86 I/O instructions having an address space separate from memory address space, are supported in a system in which I/O devices are coupled to a microcontroller connected via an SPI bus or other bit-serial bus (abstract). In one embodiment, Matlock discloses a command transport is serialized over a number of clock cycles (fig. 3 “COMMAND” and command phase, par. 47, 54) while being transparent to a software model on a die (par. 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Matlock, by comprising the command transport serialized over a number of clock cycles while being transparent to a software model on the first die. The motivation is to improve the performance of the system (par. 7).
Claims 6, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of and further in view of Jang (US 20160294544).
As to claim 6, Su/Yun discloses the system of claim 1, but does not disclose wherein a serialization length for serialization is variable based at least in part on command contents. In the same field of art (bus controlling), Jang discloses a master device communicates with a slave device through an asynchronous serial communication link (abstract). In one embodiment, Jang discloses a serialization length for serialization is variable based at least in part on command contents. (fig. 2, 12 “burst length”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Jang, by configuring a serialization length for serialization variable based at least in part on command contents. The motivation is to reduce the power cost of the system (par. 6).
As to claim 10, Su/Yun discloses the system of claim 1, but does not disclose wherein a data transport serialization length is decoded from previous command contents. In the same field of art (bus controlling), Jang discloses a master device communicates with a slave device through an asynchronous serial communication link (abstract). In one embodiment, Jang discloses a serialization length for serialization is variable based at least in part on command contents. (fig. 2, 12 “burst length”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Jang, by configuring a data transport serialization length is decoded from previous command contents. The motivation is to reduce the power cost of the system (par. 6).
As to claim 14,  Su/Yun discloses the system of claim 1, but does not disclose wherein the die-to-die interconnects are configured to provide a phase indication from the first die to the second die as to whether a following phase is a command phase or a data phase in claim 11, and wherein the first bridge is configured to perform multiple data phases in response to a burst indication or an inferred burst on the first bus. In the same field of art (bus controlling), Jang discloses a master device communicates with a slave device through an asynchronous serial communication link (abstract). In one embodiment, Jang discloses interconnects are configured to provide a phase indication from a first die to a second die as to whether a following phase is a command phase or a data phase (fig. 7), and wherein a first bridge is configured to perform multiple data phases in response to a burst indication or an inferred burst on the first bus (fig. 2, 12 “burst length”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Jang, by configuring the die-to-die interconnects to provide a phase indication from the first die to the second die as to whether a following phase is a command phase or a data phase  and wherein the first bridge is configured to perform multiple data phases in response to a burst indication or an inferred burst on the first bus. The motivation is to reduce the power cost of the system (par. 6).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of and further in view of Oyama (US 20040122984).
As to claim 7, Su/Yun discloses the system of claim 1, but does not disclose wherein a data phase has a different data direction for one or more of the die-to-die interconnects. In the same field of art (bus controlling), Oyama discloses an interface controller to separately define the first control information to be supplied to the first latch means for controlling an operation of an interface-controlled device (abstract). In one embodiment, Park discloses, at the head of a command portion, there are a command start bit ("0") and a data transmission direction bit, and the command number as the command index is specified by six bits (fig. 2, par. 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Oyama, by configuring a data phase to have a different data direction for one or more of the die-to-die interconnects. The motivation is to improve the flexibility of the system (Background, par. 2).
As to claim 8, Su/Yun/Oyama discloses the system of claim 7, wherein a data direction is decoded from command contents (Oyama, fig. 2).







	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184   

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184